DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.  
In response to Final Communications received 4/5/2022, Applicant, on 7/19/2022, amended Claims 1, 5, 7, 9-10, 14, 16, 18-19, cancelled Claims 2-4 and 11-13, and added new Claim 21.  Claims 1, 5-10, and 14-21 are pending, are considered in this application, and have been rejected below.   

Response to Arguments
Arguments regarding 35 USC §101 Alice – The rejection is removed in light of Applicant’s arguments and amendments for the reasons stated here below:
	The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of generating the job prediction for the job to be performed by the tenant, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by updating the trained machine learning model based in part on the generated job value prediction for the job to be performed by the tenant, which creates a feedback loop which would improve the machine learning model and make it more accurate. Thus, independent Claims 1, 10, and 19 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.   
Arguments regarding 35 USC §103 – Applicant asserts that the combination of Dirac and Aerni does not teach the past and amended limitations of the claims by stating that every limitation is not taught, such as not generating a job value prediction. Examiner disagrees as Dirac teaches receiving live data associated with a tenant, the live data comprising information associated with a job to be performed by the tenant as in [0042-45] where real-time MLS data about a job and client are received, and this is information about the job, teaches retrieving a trained model associated with the tenant, wherein the trained model is configured to generate a job value prediction for the job to be performed as in [0043-44] where trained models are used to come up with a score prediction for a task/job to be performed, and the way the Applicant reads is much more narrow than the broad claims. Further Dirac teaches applying the trained model to the set of features to generate the job value prediction for the job to be performed by the tenant as in [0045] where a processing plan for each job is predicted as above in a mult-tenant system as in [0048] and [0055] and the processing the live data to obtain a set of features associated with the job, the set of features consumable by the trained model as in [0047] where the data is processed into features associated with the tasks/jobs from the trained model. Dirac also teaches processing the live data to obtain the set of features associated with the job comprises applying at least one of encoding techniques as in [0042] where there is code implemented by user defined or third-party functions, natural language processing (NLP) techniques as in [0053] where natural language processing is utilized in this process, or natural dimensionality reduction techniques to the live data as in [0172] dimensionality techniques are utilized in the process. Aemi teaches preprocessing of live data to obtain features as in [0047] where acquired data is pre-processed by the analysis system for use with machine learning and updating the trained machine learning model as in [0032] where it teaches updating of the machine learning model from values and tenant data, such as the task/job score to be used. This teaches the limitations of the Claims.
Therefore, the arguments are non-persuasive, the combination of Dirac and Aemi teaches the limitations and amended limitations of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (U.S. Publication No. 2015/037,9072) in view of Aemi (U.S. Publication No. 2020/025,0587).

Regarding Claims 1, 10, and 19, Dirac teaches a method for predicting the value of a job, the method comprising: 
training a machine learning model to generate a job value prediction for a job to be performed by a tenant ([0037] the initial machine learning model is trained for the purposes of evaluating a job by a tenant);
receiving live data associated with the tenant, the live data comprising information associated with a job to be performed by the tenant ([0042-45] realtime mls data about a job and client are received)
retrieving the trained machine learning model ([0043-44] trained models are retrieved/used which are associated with the tenant to come up with a score prediction for a task/job to be performed)
processing the live data to obtain the set of features associated with the job comprises applying at least one of encoding techniques ([0042] code implemented by user defined or third-party functions), natural language processing (NLP) techniques ([0053] natural language processing is utilized in this process), or natural dimensionality reduction techniques to the live data ([0172] dimensionality techniques are utilized in the process);
applying the trained machine model to the set of features to generate the job value prediction for the job to be performed by the tenant ([0045] a processing plan for each job is predicted as above in a mult-tenant system as in [0048] and [0055]); and
Although Dirac teaches processing the live data to obtain a set of features associated with the job, the set of features consumable by the trained model ([0047] the data is processed into features associated with the tasks/jobs from the trained model) and updating the trained machine learning model based at least in part on the generated job value prediction for the job to be performed by the tenant ([0095] feedback is used to update the machine learning model as well as in [0096], it does not explicitly state that this is done during a preprocessing.
Aemi teach preprocessing of live data to obtain features as in [0047] where acquired data is pre-processed by the analysis system for use with machine learning and
updating the trained machine learning model as in [0032] where it teaches updating of the machine learning model from values and tenant data, such as the task/job score to be used.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the processing of live data for use in a trained model of Dirac with the preprocessing of information for use in machine learning models of Aemi as they are analogous art along with the claimed invention which all teach solutions in multi-tenant systems to train learning models, and the combination would lead to an improved system which would increase the efficiency of the analysis of real time live tenant data as taught in [0040] of Aemi.
Examiner notes that Dirac teaches a system ([0173] system with processors), one or more processors, and a non-transitory computer/machine-readable storage medium ([0175] computer readable mediums and apparatuses). 
Regarding Claims 5 and 14, Dirac teaches wherein the trained model is a regression model ([0047] regression model) and the job value prediction for the job is a real number ([0053] real or integer number).
Regarding Claims 6, 15, and 20, Dirac teaches wherein the live data comprises one or more of an associated marketing campaign identification, a business unit identification, a job type identification, a job priority value, a call direction value, a call date value, a call script field, a job zip code field, a job latitude value, a job longitude value, a customer balance value, a customer credit card count, a customer bank account count, a customer invoice total value, a weather field, or a questionnaire data field, wherein the questionnaire data field is designed at least in part by the tenant ([0047-48] job types and identification, [0105] date and time, etc.).
Regarding Claims 7 and 16, Dirac teaches further comprising training a machine learning model to generate the trained model, wherein training the machine learning model comprises: 
receiving a historical dataset associated with the tenant, the historical dataset comprising a historical record of features associated with the job ([0143-144] historical data is used such as the past data in [0096]); 
generating a training dataset and a testing dataset from the historical dataset ([0145] training data set from historical data set in past as well as a testing dataset); 
training the machine learning model using the training dataset ([0145] both datasets are used to train the model) ; and 
testing and updating the machine learning model using the testing dataset ([0155] updating the model with the dataset).
Regarding Claims 8 and 17, Dirac teaches wherein the historical record of features associated with the job comprises one or more of a job value total, job revenue, or profits for the job performed by the tenant or one or more other tenants over a period of time ([0054] value over time is determined by the models for the time period [0069] for a [0113] value total).
Regarding Claims 9 and 18, Dirac teaches further comprising retraining the machine learning model on a regular scheduled basis ([0079] run every day, week, hour etc.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dirac (U.S. Publication No. 2015/037,9072) in view of Aemi (U.S. Publication No. 2020/025,0587) in further view of Homeyer (U.S. Publication No. 2019/002,6663).

Regarding Claim 21, Although the combination of Dirac and Aemi teaches further comprising, after applying the trained machine learning model to the set of features to generate the job value prediction for the job to be performed by the tenant receiving data associated with an actual job value associated with the job after the job has been completed by the tenant (As taught in the claims above the machine learning model is trained and associated with the job and as in [0045-51] this is based on the completed job), wherein updating the trained machine learning model based at least in part on the generated job value prediction for the job to be performed by the tenant and difference between the generated job value prediction for the job and the actual job value associated with the job (As taught in the claims above), it does not explicitly state retraining the machine learning model.
Homeyer teaches retraining the machine learning model based on differences in updated inputs and conditions as in [0047] which can be based on a task/job score as in [0088].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the updating of the machine learning model of the combination of Dirac and Aemi with the retraining of the machine learning model of Homeyer as they are all analogous art along with the claimed invention which all teach solutions in multi-tenant workflow systems to train learning models, it is old and well-known to retrain a model with updated values, and the combination would lead to an improved system which would decrease the errors based in the log records and thus increase accuracy of the system as taught in [0080] of Homeyer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200250587 A1
Aerni; Sarah et al.
FRAMEWORK FOR MULTI-TENANT DATA SCIENCE EXPERIMENTS AT-SCALE
US 20150379072 A1
DIRAC; LEO PARKER et al.
INPUT PROCESSING FOR MACHINE LEARNING
US 20200218800 A1
AKKINENI V et al.
Method for performing behavior analysis for computing device by computing system, involves comparing collected first behaviors associated with event with dataset indicating expected behaviors of computing device associated with event
US 20200184792 A1
PARK Y et al.
Risk management system for building security systems for assets such as buildings, building sites, building spaces, people, and cars, comprises one or more computer-readable storage media which is used to store a data structure
US 20200082810 A1
KNELLER H et al.
Method for mapping a customer journey in an interactive voice response system to a category from a categories list, involves building a directed graph by the processor based on multiple sample interactive voice response customer journeys
US 20190244267 A1
GUPTA V et al.
System for providing interactive quotes for artificial intelligence-based cost estimates, has hardware processor for generating multiple interactive quotes for relocation cost estimates utilizing machine learning model
US 20190034767 A1
LEVERICH J et al.
Method for facilitating data preprocessing for machine learning involves performing preprocessing operation based on preprocessing query to preprocess training set of data in accordance with set of preprocessing parameter values
US 20190026663 A1
BURTON J et al.
Estimating method of time to address software-issue reports in software project management computer system, involves causing computing device to display user interface that displays estimated duration of time or has visual attribute
US 20200303060 A1
Haemel; Nicholas et al.
DIAGNOSTICS USING ONE OR MORE NEURAL NETWORKS
US 20200218800 A1
SUN; Ruimin et al.
EVENT-TRIGGERED BEHAVIOR ANALYSIS
US 20200184792 A1
POURMOHAMMAD; Sajjad et al.
BUILDING RISK ANALYSIS SYSTEM WITH DYNAMIC MODIFICATION OF ASSET-THREAT WEIGHTS
US 20200166921 A1
LAVID BEN LULU; David et al.
SYSTEM AND METHOD FOR PROACTIVE REPAIR OF SUBOPTIMAL OPERATION OF A MACHINE
US 20200104401 A1
Burnett; Ricky Gene et al.
Real-Time Measurement And System Monitoring Based On Generated Dependency Graph Models Of System Components
US 20200097597 A1
Lourentzou; Ismini et al.
ON-DEMAND RELATION EXTRACTION FROM TEXT
US 20190333155 A1
Natesan Ramamurthy; Karthikeyan et al.
HEALTH INSURANCE COST PREDICTION REPORTING VIA PRIVATE TRANSFER LEARNING
US 20190043201 A1
Strong; Christina R. et al.
ANALYTIC IMAGE FORMAT FOR VISUAL COMPUTING
US 20190026663 A1
Homeyer; Andrew et al.
INFERRING TIME ESTIMATES IN WORKFLOW TRACKING SYSTEMS
US 20180322417 A1
Bendre; Nikhil et al.
Machine Learning with Distributed Training
US 20170124487 A1
Szeto; Kit Pang et al.
SYSTEMS, METHODS, AND APPARATUSES FOR IMPLEMENTING MACHINE LEARNING MODEL TRAINING AND DEPLOYMENT WITH A ROLLBACK MECHANISM
US 20170124464 A1
Crabtree; Jason et al.
RAPID PREDICTIVE ANALYSIS OF VERY LARGE DATA SETS USING THE DISTRIBUTED COMPUTATIONAL GRAPH
US 20170098161 A1
Ellenbogen; Michael et al.
Augmented Machine Decision Making
US 20160034809 A1
TRENHOLM; WALLACE et al.
SYSTEM AND METHOD FOR NETWORK BASED APPLICATION DEVELOPMENT AND IMPLEMENTATION
US 10867328 B2
Rattner; Zachary et al.
Systems and methods for providing AI-based cost estimates for services
US 10847136 B2
Kneller; Hila et al.
System and method for mapping a customer journey to a category
US 10817757 B2
Sainani; Manish et al.
Automated data preprocessing for machine learning
US 10453103 B2
Miller; Robert L. et al.
Price estimation system


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/7/2022